                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                 )
                                           )
 v.                                        ) Docket No. 2:19-cr-00059-NT
                                           )
 STEPHEN KISSH,                            )
                                           )
                     Defendant.            )



             ORDER ON DEFENDANT’S MOTION TO SUPPRESS

      Defendant Stephen Kissh is charged with one count of knowingly and

intentionally possessing fentanyl and cocaine with the intent to distribute in violation

of 21 U.S.C. § 841(a)(1). Before me is the Defendant’s motion to suppress all evidence

obtained from the search of his person, vehicle, and residence and all statements he

made prior to his arrest. (ECF No. 57.) I held a hearing on the Defendant’s motion on

December 16, 2019. For the reasons set out below, I DENY the motion to suppress.


                                  BACKGROUND

      In October of 2018, Mr. Kissh was charged in State court with one count of

aggravated trafficking in scheduled drugs and six counts of possession of scheduled

drugs. Mr. Kissh was released on October 12, 2018, after he posted $10,000 in bail.

His conditions of release included refraining from using or possessing illegal drugs

and submitting to searches of his person, vehicle, and residence at any time without

articulable suspicion or probable cause. Amended Bail Bond and Amended

Commitment Order with Conditions of Release (“Conditions of Release Form”),

Gov’t’s Ex. 1.
      On January 2, 2019, Lieutenant Christopher Burbank of the South Berwick

Police Department received a call reporting that a woman at Mr. Kissh’s residence

was under the influence of drugs. The caller expressed concern about the woman’s

well-being and asked the police to check on her safety because she was recovering

from substance use disorder and she had recently relapsed and been hospitalized.

The caller identified the woman by name. Lieutenant Burbank knew that Mr. Kissh

was subject to bail conditions from his state charges, and he confirmed the content of

those conditions through an electronic database search.

      At around 8:20 am, Lieutenant Burbank and Police Officer Josh Hartley went

to the address identified by the caller and observed Mr. Kissh’s trailer and green

Dodge Caravan on the property. Lieutenant Burbank knocked on the door of the

trailer, and a woman, who was not the woman mentioned by the caller, answered.

That woman informed the officers that there were four other people inside the trailer.

The officers asked her to step outside. As she did so, Mr. Kissh appeared at the trailer

door. Lieutenant Burbank told Mr. Kissh that they were there to do a bail check.

When the officers entered the trailer, they saw two men sleeping and another

woman—the woman identified by the caller—coming out of the bathroom. Lieutenant

Burbank observed that this woman appeared to be under the influence of drugs but

did not appear to be in any immediate danger. All persons were asked to step outside,

which they did.

      Once outside, Lieutenant Burbank asked Mr. Kissh whether he had anything

in his pockets, to which Mr. Kissh replied that he did not. After being directed to do



                                           2
so, Mr. Kissh turned his pockets inside out, and Lieutenant Burbank lifted Mr.

Kissh’s shirt to check for a weapon. As this occurred, Officer Hartley saw a small

green plastic bag fall to the ground from Mr. Kissh’s person. He then observed four

small baggies on the ground near Mr. Kissh that appeared to contain crack cocaine

and heroin. The contents of these bags were subsequently field tested and were

presumptively positive for the presence of cocaine and fentanyl.

        Lieutenant Burbank directed Officer Hartley to search the trailer and asked

Mr. Kissh whether there was anything inside that would violate the bail conditions.

Mr. Kissh replied that he was not sure because many people came through the place.

Lieutenant Burbank then asked what would be found during the search, and Mr.

Kissh replied, “I don’t know, probably cocaine.” Mr. Kissh also stated that there were

safes inside the trailer but explained that they were not his and he did not know the

codes. When Mr. Kissh stated that he was cold, Lieutenant Burbank let him sit

uncuffed in the back of an unmarked police cruiser, which remained unlocked. Mr.

Kissh used his own cell phone to call his lawyer and leave a voicemail. At some point,

Mr. Kissh and the four other individuals were permitted to go into Mr. Kissh’s

mother’s house, where Mr. Kissh fell asleep.

        During the search of the trailer, officers discovered a plastic bag that contained

approximately 26 grams of suspected cocaine, drug paraphernalia, 1 and two locked


1       According to the United States, officers recovered items including, but not limited to: suspected
crack pipes and a hypodermic needle; a false top Sprite can of the type commonly used to conceal
controlled substances; quantities of suspected cocaine base and powder cocaine; two BB guns; multiple
prescription drugs; baking soda; two scales with residue; cut straws of the type commonly used to snort
controlled substances; quantities of unidentified white powders; multiple small baggies; a bottle of
brandy; marijuana; and marijuana paraphernalia, including pipes, a grinder, and a bong.


                                                   3
safes nearby. The officers also searched Mr. Kissh’s Dodge Caravan, in which they

found a small green baggie and two razor blades. Following the discovery of these

items, Mr. Kissh was placed under arrest, and officers seized Mr. Kissh’s cell phone

and the two safes. Two days later, a State judge issued search warrants authorizing

searches of the phone and safes. From the safes, the officers recovered quantities of

fentanyl and cocaine, various prescription pills, 45 tabs of suspected LSD, edible

marijuana products and marijuana distillates, approximately $2,458.00 in cash, drug

paraphernalia, and a wallet containing identification with Mr. Kissh’s name. They

also recovered digital evidence from the cell phone.

      The Defendant was charged with one count of knowingly and intentionally

possessing fentanyl and cocaine with the intent to distribute in violation of 21 U.S.C.

§ 841(a)(1). The Defendant filed this motion to suppress all evidence seized from the

search of his person, vehicle, and residence and any statements he made during the

incident.


                                LEGAL STANDARD

      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. A “warrantless police entry into a residence is presumptively

unreasonable unless it falls within the compass of one of a few well-delineated

exceptions to the Fourth Amendment’s warrant requirement.” Matalon v. Hynnes,

806 F.3d 627, 633 (1st Cir. 2015) (internal quotations omitted). One such exception

encompasses searches conducted with consent. See United States v. Jones, 523 F.3d


                                          4
31, 37 (1st Cir. 2008). When consent is used to circumvent the warrant requirement,

the Government bears the burden of proving “valid, voluntary consent” by a

preponderance of the evidence. Pagán-González v. Moreno, 919 F.3d 582, 591 (1st Cir.

2019); United States v. Vázquez, 724 F.3d 15, 18 (1st Cir. 2013); see also Florida v.

Royer, 460 U.S. 491, 497 (1983) (“[W]here the validity of a search rests on consent,

the State has the burden of proving that the necessary consent was obtained and that

it was freely and voluntarily given, a burden that is not satisfied by showing a mere

submission to a claim of lawful authority.”).


                                           DISCUSSION

I.      Bail Conditions

        As noted, as part of his bail conditions, Mr. Kissh agreed not to use or possess

alcohol or to use or possess any illegal drugs or their derivatives. He further agreed

to “submit to searches of [his] person, vehicle, and residence . . . at any time without

articulable suspicion or probable cause.” 2 Amended Bail Bond and Conditions of

Release Form, Gov’t’s Ex. 1.




2        Maine law permits the setting of such bail conditions when a “judicial officer determines that
the release . . . will not reasonably ensure the appearance of the defendant at the time and place
required, will not reasonably ensure that the defendant will refrain from any new criminal conduct,
will not reasonably ensure the integrity of the judicial process or will not reasonably ensure the safety
of others in the community.” 15 M.R.S.A. § 1026(3). In making that determination, the judicial officer
shall consider “[t]he nature and circumstances of the crime charged,” “[t]he nature of the evidence
against the defendant,” and “[t]he history and characteristics of the defendant.” Id. § 1026(4). The
statute outlines several available conditions, including that the defendant “[s]ubmit to [a] random
search for possession or use” of a firearm, alcohol, or illegal drugs. Id. § 1026(3)(A)(9)–(9-A). Imposing
a condition involving the possession or use of alcohol and illegal drugs requires a “presentation to the
judicial officer of specific facts demonstrating the need for such condition.” Id. § 1026(3)(A)(9).


                                                    5
        The Government can meet its burden of establishing consent to a search by

pointing to bail conditions—agreed to by the Defendant—that permit such a search.

See United States v. Gates, No. 08-cr-42-P-H, 2008 WL 5382285, at *7 (D. Me. Dec.

19, 2008) (rec. dec., aff’d Feb. 12, 2009), aff’d, 709 F.3d 58 (1st Cir. 2013). Once the

Government does so, the burden shifts to the Defendant to show that his bail

conditions were unreasonable under the circumstances or that he did not fully

understand them. See id. (citing State v. Ullring, 741 A.2d 1065, 1073 (Me. 1999)).

District courts in this circuit have held that bail conditions like Mr. Kissh’s are valid.

See United States v. James, No. 2:17-cr-156-GZS, 2018 WL 2027084, at *6 (D. Me.

May 1, 2018) (seeing “no reason why the plain language of the bail condition allowing

for suspicionless searches of Defendant’s residence should not be given its full force

and effect”); United States v. Drane, No. 13-cr-31-JL, 2014 WL 2940857, at *9 (D.N.H.

June 30, 2014) (finding that search would have been legal even without reasonable

suspicion because defendant’s bail conditions included submission to searches

without articulable suspicion or probable cause). For its part, the First Circuit has

“see[n] no reason why [it] should not give the plain language of such a bail condition

force and effect.” 3 United States v. Gates, 709 F.3d 58, 64 (1st Cir. 2013) (finding that



3        The Defendant cites United States v. Scott in arguing that the bail conditions alone did not
authorize the search. 450 F.3d 863 (9th Cir. 2006). In that case, the Ninth Circuit held that a
warrantless drug test was unlawful because the Government relied solely on the defendant’s bail
conditions, which authorized “random” drug testing and warrantless searches of the defendant’s house
“by any peace officer anytime[,] day or night.” Id. at 865. The court’s ruling was narrow and closely
tied to the particular facts of that case. The holding was not that “the government can never justify
drug-testing as a condition of pretrial release.” Id. at 872 n.12 (emphasis in original). Rather, the court
stated that “[s]uch a condition may well be justified based on a legislative finding . . . or an
individualized finding that defendant’s ability to appear in court will be impaired absent drug-testing.”
Id. The Government had conceded in Scott that the conditions “were merely checked off by a judge
from a standard list of pretrial release conditions.” Id. at 865 (internal quotations omitted). No such

                                                    6
search was independently justified by bail conditions, though ultimately holding that

defendant had consented to the search).

        At the hearing, the Defendant did not argue that his consent was coerced or

improperly obtained. Rather, he argued that the Government had failed to meet its

burden of establishing valid consent. Specifically, the Defendant contended that the

Amended Bail Bond is a separate document from the Conditions of Release Form.

The Amended Bail Bond does not list the conditions of release specific to the

Defendant, and the Defendant argues that the Government cannot establish his

consent to the conditions without showing that he signed the Conditions of Release

form or was otherwise instructed on its terms. There is no place for Mr. Kissh’s

signature on the Conditions of Release form.

        However, Mr. Kissh’s signature does appear on the Amended Bail Bond, which

contains a line stating, “As a condition of my release, I shall comply with any

condition(s) set forth on the Conditions of Release form.” The box next to that line is

checked. In addition, the Amended Bail Bond is signed by a clerk and dated November

29, 2018, 4 under a line that reads “I have explained the defendant’s . . . obligations


concession exists in this case, and the Maine Bail Code specifically requires the judicial officer to make
an individualized determination. See 15 M.R.S.A. §§ 1026(2-A)–(4) (requiring the judicial officer to
consider several individualized factors when setting bail conditions, including the “nature and
circumstances of the crime charged,” the “nature of the evidence against the defendant,” and several
additional factors related to the “history and characteristics of the defendant”); United States v.
Gauthier, No. 2:10-cr-35-P-S, 2010 WL 3488665, at *4 (D. Me. Aug. 30, 2010), report and
recommendation adopted, 2010 WL 3927312 (D. Me. Oct. 5, 2010) (“[T]he Maine Bail Code certainly
expects such individualized determinations to be made in every case before the chemical testing
condition is imposed. Without more, that should be sufficient for this court.”).
4       At the hearing, Lieutenant Burbank testified that, when he electronically looked up Mr.
Kissh’s bail conditions, the date associated with those conditions was October 12, 2018. The Amended
Bail Bond and the Conditions of Release form indicate that Mr. Kissh posted his bail on October 12,
2018, but the Amended Bail Bond and the Conditions of Release form were both executed on November

                                                    7
under this bond on this date and will give a copy of this form to the defendant . . .

immediately after signing it.” Finally, the Conditions of Release form, which is signed

by a judge and also dated November 29, 2018, contains the bolded instruction: “This

Conditions of Release form to be attached to defendant’s Bail Bond.” 5

        The Defendant has given no serious reason to question the validity of his

consent to the bail conditions, particularly when his subsequent actions indicated

that he understood the conditions. 6 For these reasons, I find that the Government

has proved by a preponderance of the evidence that Mr. Kissh consented to the bail

conditions authorizing the searches, and thus the evidence seized should not be

suppressed.

II.     Statements Made by Mr. Kissh Prior to Arrest

        Mr. Kissh also argues that he was in custody when he was interrogated outside

of his residence and that he was not read his Miranda rights. He contends that “all


29, 2018. I find this discrepancy in dates to be irrelevant, as the electronic entry likely dated back to
the bail posting date.
5       The Maine Bail Code also requires that the judicial officer provide the defendant with a written
statement of the conditions of release. See 15 M.R.S. § 1026(5)(A); State v. LeBlanc-Simpson, 190 A.3d
1015, 1015 (Me. 2018). In LeBlanc-Simpson, the Law Court held that the State had failed to meet its
burden of proving that the defendant had been given adequate notice of his conditions of release. 190
A.3d at 1019. As in this case, the defendant did not directly sign the conditions of release form. Id. at
1018. However, LeBlanc-Simpson is distinguishable from this one. First, the defendant in that case
had been charged with violating the conditions, and thus the State had to prove the element of notice
beyond a reasonable doubt. In contrast, the Government must only meet a preponderance of the
evidence standard to prove consent to a search. See United States v. Vázquez, 724 F.3d 15, 18 (1st Cir.
2013). Second, the Law Court noted that evidence of a defendant’s knowledge of conditions of release
could include “a form signed by the defendant signifying knowledge of the conditions.” LeBlanc-
Simpson, 190 A.3d at 1019. Because LeBlanc-Simpson did not post his required bail, he remained in
jail and never signed a bail bond. Id. at 1016. In contrast, Mr. Kissh did sign a bail bond, in which he
acknowledged that he “under[stood] all [his] obligations under this bond” and agreed to “comply with
any condition(s) set forth on the Conditions of Release form.”
6      Lieutenant Burbank testified that he explained to Mr. Kissh that officers were there for a bail
check. Mr. Kissh reportedly stated that he understood and was aware of the conditions.


                                                   8
statements [made] subsequent to him being directed to exit his residence should be

suppressed.” The Government counters that the statements made by Mr. Kissh were

voluntary and that Mr. Kissh was not in custody when he made them.

       “[A] person questioned by law enforcement officers after being taken into

custody or otherwise deprived of his freedom of action in any significant way must

first” be given Miranda warnings. Stansbury v. California, 511 U.S. 318, 322 (1994)

(per curiam) (internal quotations omitted). The First Circuit has identified “four

factors that, among others, may inform a determination of whether, short of actual

arrest, an individual is in custody” for purposes of Miranda: “whether the suspect

was questioned in familiar or at least neutral surroundings, the number of law

enforcement officers present at the scene, the degree of physical restraint placed upon

the suspect, and the duration and character of the interrogation.” United States v.

Hughes, 640 F.3d 428, 435 (1st Cir. 2011) (internal quotations omitted). The

determination of whether custody exists ultimately “depends on the objective

circumstances of the interrogation, not on the subjective views harbored by either the

interrogating officers or the person being questioned.” Id. (internal quotations

omitted).

       Mr. Kissh was primarily questioned in the familiar surroundings directly

outside of his trailer. 7 At most, there were three officers on the scene, though only




7       Lieutenant Burbank also asked Mr. Kissh to provide the codes for the safes while Mr. Kissh
was sitting in the unmarked cruiser. However, Mr. Kissh went into the cruiser voluntarily to warm
up, and his only statement there was that he did not know the codes. He later freely went into his
mother’s house and fell asleep.


                                                9
Lieutenant Burbank questioned Mr. Kissh. 8 That number is not “overwhelming.” See

United States v. Infante, 701 F.3d 386, 397 (1st Cir. 2012) (finding no custody where

there were two officers in the room, joined briefly by two others); Hughes, 640 F.3d at

436 (finding no custody where two officers participated in the questioning); see also

United States v. Murdock, 699 F.3d 665, 669–70 (1st Cir. 2012) (finding no custody

where five officers “were present, with one or two keeping an eye on [the defendant]

most of the time and the others searching the premises”). Mr. Kissh was never

physically restrained prior to his arrest, and though officers never told Mr. Kissh that

he was free to leave the scene, they also never told him he was required to remain.

       Finally, in terms of the duration and character of the questioning, the record

indicates that Lieutenant Burbank only asked Mr. Kissh a few questions. Although

the searches lasted approximately three hours, the actual questioning was very brief,

and Mr. Kissh spent a portion of the morning asleep in his mother’s house. Courts

have declined to find custody in cases with much longer interviews. See Hughes, 640

F.3d at 437 (90-minute interview considered “relatively short”); United States v.

O’Neal, No. 1:18-cr-00020-JDL, 2018 WL 5023336, at *3 (D. Me. Oct. 16, 2018) (2.5-

hour interview non-custodial). Moreover, there is no evidence that the officers were

confrontational, raised their voices, or unholstered their weapons. See United States

v. Campbell, 741 F.3d 251, 267 (1st Cir. 2013) (finding no custody where “officers on

the scene made no show of force by using their weapons”); O’Neal, 2018 WL 5023336,



8       At some point before the trailer was searched, School Resource Officer Upton arrived. He
assisted Officer Hartley with the search of the trailer, under the direction of Lieutenant Burbank, and
there was no evidence presented that he questioned Mr. Kissh.


                                                  10
at *3 (finding no custody where “[n]one of the agents raised their voices, ‘badgered

[O’Neal] for answers, or menaced him in any way’ ”).

       Based on these facts, I conclude that Mr. Kissh was not in custody during the

questioning, and thus the officers’ failure to inform Mr. Kissh of his rights under

Miranda does not warrant suppression of his statements.


                                         CONCLUSION

        For the reasons stated above, the Court DENIES the Defendant’s Motion to

Suppress. 9



SO ORDERED.

                                                       /s/ Nancy Torresen
                                                       United States District Judge

Dated this 7th day of January, 2020.




9       The Defendant also seeks suppression of evidence obtained from the searches of the safes and
his cell phone, arguing that the warrants authorizing those searches were based on information
obtained in violation of his constitutional rights. Because I find that the officers did not violate Mr.
Kissh’s constitutional rights, I deny the suppression of this evidence as well.


                                                  11
